THE THIRTEENTH COURT OF APPEALS

                                   13-14-00379-CR


                     Vorice Charles Citizen a/k/a Vorice C. Citizen
                                           v.
                                  The State of Texas


                                   On Appeal from the
                   Criminal District Court of Jefferson County, Texas
                               Trial Cause No. 13-16278


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

February 5, 2015